UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7611


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY REEP, a/k/a Dirty Harry, a/k/a Harry,

                Defendant – Appellant.



                            No. 09-7691


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY REEP, a/k/a Dirty Harry, a/k/a Harry,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:02-cr-00217-RAJ-JEB-9; 2:08-cv-00050-RAJ)


Submitted:   May 17, 2010                 Decided:   August 5, 2010


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.
No. 09-7611 dismissed; No. 09-7691 affirmed by unpublished per
curiam opinion.


Rodney Reep, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated appeals, Rodney Reep challenges

the district court’s orders denying relief on his 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion (appeal No. 09-7611), and motion

for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2)

(2006) and subsequent Fed. R. Civ. P. 59(e) motion to alter or

amend    the    district      court’s      judgment     as     to       his   §   3582(c)(2)

motion (appeal No. 09-7691).

               The § 2255 order is not appealable unless a circuit

justice    or    judge   issues       a    certificate       of    appealability.             28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue     absent   “a    substantial        showing         of    the   denial     of    a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)          (2006).          A

prisoner        satisfies      this        standard      by        demonstrating         that

reasonable       jurists      would       find   that    any        assessment      of    the

constitutional      claims      by    the    district     court          is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Reep has not

made the requisite showing.                Therefore, we deny leave to proceed

in    forma    pauperis,      deny    a    certificate        of       appealability,     and

dismiss appeal No. 09-7611.

                                             3
            In appeal No. 09-7691, we have reviewed the district

court’s orders denying Reep a sentence reduction under 18 U.S.C.

§ 3582(c)(2) and denying his post-judgment motion.                  Finding no

reversible error, we affirm on the reasoning of the district

court.     United States v. Reep, No. 2:02-cr-00217-RAJ-JEB-9 (E.D.

Va. July 22, 2009; August 21, 2009).

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented      in   the    materials

before   the   court   and   argument   would   not    aid    the   decisional

process.

                                                      No. 09-7611 DISMISSED
                                                       No. 09-7691 AFFIRMED




                                    4